JUDGMENT

These causes came to be heard on the record on appeal from the United States District Court for the District of Columbia and were argued by counsel. On consideration thereof and in light of intervening changes in governing law regarding the extraterritorial reach of the Alien Tort Statute, see Kiobel v. Royal Dutch Petroleum Co., — U.S. -, 133 S.Ct. 1659, 185 L.Ed.2d 671 (2013), and the standard to be applied for aiding and abetting liability, see Prosecutor v. Perisic, Case No. IT-04-81-T Judgment (Feb. 28, 2013), it is
ORDERED that the judgment filed July 8, 2011, be vacated. It is
FURTHER ORDERED and ADJUDGED that in light of Kiobel and Peri-sic, the dismissal of the Alien Tort Statute claims be remanded to the District Court for further consideration. It is
FURTHER ORDERED and ADJUDGED in accordance with this court’s opinion issued July 8, 2011, that the judgment of the District Court be affirmed as to the dismissal of appellants’ Torture Victim Protection Act claims and be reversed as to the dismissal of appellants’ non-federal tort claims (Parts IV & VI of the opinion).
The cases are hereby remanded to the District Court for further proceedings in accordance with this judgment.
The Clerk is directed to issue the mandate forthwith.